Citation Nr: 1620606	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a cold injury.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves from April 1957 to April 1963 with a period of active duty for training (ADT) from August 1957 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned during a Board hearing held in March 2016.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran credibly reports that he was exposed to cold temperatures for an extended period during his period of ADT, when his tank became stuck in the mud during a training exercise and he was forced to stand in icy water.  He believes that he developed frostbite in his lower extremities (and particularly in the right foot) as a result.  He testified that, despite standing on the grates of the tank in an attempt to keep warm, he was later diagnosed with frostbite and placed on temporary light duty.  At present, he indicated that he experienced throbbing pain, greatest in the right first toe.

The Veteran's service treatment records are unavailable for review, and presumably destroyed in a fire in 1973.  In situations such as these, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, the Board finds that the Veteran's statements, coupled with his certificate of ADT service (and the subsequent verification thereof), in addition to his military occupational specialty of 130.00 (Basic Armor Specialist), triggers VA's duty to provide a VA examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  As such, the Veteran should be afforded a VA examination so as to properly assess whether he has any current, chronic, cold injury residuals as a result of his period of ADT.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination to assess the nature and etiology of any currently-diagnosed cold injury residuals, to include the Veteran's right foot.  Please note that the Veteran's address recently changed.  

The examiner should specifically review, note, and discuss the Veteran's credible testimony and lay statements in support of his claim.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not (50 percent possibility or greater) that any current residuals of a cold injury (frostbite) either began during or were otherwise caused by the Veteran's military service?  Why or why not?

In reaching this conclusion, the examiner should accept that the Veteran was exposed to cold temperatures during active duty for training when his tank became stuck in mud during a training exercise.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against it.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




